 4:16-cv-03029-RGK-CRZ Doc # 149 Filed: 10/12/18 Page 1 of 3 - Page ID # 4063



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

 TROY M. HURD,                                   )              Case No. 4:16-cv-03029
                                                 )
                               Plaintiff,        )
                                                 )
                v.                               )     DEFENDANT CITY OF LINCOLN’S
                                                 )     MOTION IN LIMINE TO EXCLUDE
 THE CITY OF LINCOLN,                            )       THE TRIAL TESTIMONY OF
                                                 )        MAYOR CHRIS BEUTLER
                                Defendant.       )

        Defendant City of Lincoln, pursuant to Fed. R. Civ. P. 45(d), NECivR 7.1(a) and 45.1, and

Fed. R. Evid. 104 and 403, requests that the Court enter an Order in Limine to preclude or prohibit

Mayor Chris Beutler’s testimony at trial or to set reasonable limitations given his high ranking

position in City government. As argued more fully in the brief in support of this motion, filed

concurrently with this motion, Mayor Chris Beutler’s testimony should be prevented for the

following reasons:

       1.    Mayor Chris Beutler is a high ranking public official of the City of Lincoln, Nebraska.

       2.    Plaintiff has listed Mayor Chris Beutler as a witness he will call to testify at trial in a

preliminary exchange of witness lists between the parties.

       3.    Mayor Beutler has not met with Plaintiff Troy Hurd, been actively involved in the

investigation into Plaintiff’s claims, and has only reviewed the investigation report by Kimberly

Taylor-Riley and signed a letter to Plaintiff dated December 14, 2014 after the investigation was

concluded that outlines Public Safety Director Tom Casady’s recommended course of action. (Doc.

#87, at CM/ECF p. 4).

       4.    The Court previously ruled on a motion to quash a subpoena for Mayor Beutler’s

deposition testimony based on similar considerations. (Doc. #92). Many of the argument in the brief

accompanying this motion are similar to the arguments offered for the motion to quash. (Doc. #88).




                                                 1
 4:16-cv-03029-RGK-CRZ Doc # 149 Filed: 10/12/18 Page 2 of 3 - Page ID # 4064



        5.    Rather than separately filing identical evidence in support of this motion, Defendant

City of Lincoln offers and refers to the index of evidence previously filed contemporaneously with

the motion to quash Mayor Beutler’s subpoena for his deposition found at (Doc. #86); (Doc. #86-

1); (Doc. #86-2); and (Doc. #87), which City believes is permitted by the NECivR 7.1(a)(2)(A).

        6.    As a high ranking public official, Mayor Beutler has greater duties and time constraints

than an average witness. The request to call Mayor Beutler places an undue burden on him, because

any testimony that he may provide is ultimately irrelevant to Plaintiff’s claims, does not involve

firsthand information only obtained through him, involves information that is in part attorney-client

privileged, could involve attempts to elicit testimony that could be used in later politically motivated

affairs, is motivated purely to place additional pressure on Defendant City of Lincoln matter, and is

an unprincipled tactic.

        7.    Plaintiff will be able to provide evidence of any limited subject matters within Mayor

Chris Beutler’s personal knowledge from other sources, such as testimony by Tom Casady or other

mayoral aides. Moreover, the letter sent by Mayor Beutler to Plaintiff speaks for itself.

        8.    Defendant City of Lincoln may be willing to cooperate with the Court and Plaintiff to

craft a stipulation regarding Mayor Beutler’s role in signing the letter dated December 14, 2015 in

lieu of requiring him to testify at trial.

        9.    Defendant City of Lincoln files this motion in limine to have an early ruling on this

matter, but it is expected that Mayor Beutler will file a motion to quash on similar grounds in the

event a subpoena is issued for his appearance at trial.

        WHEREFORE, Defendant City of Lincoln respectfully moves and requests that the Court

enter an Order to preclude the testimony of Mayor Beutler at trial of the above-captioned case. If the

Court does determine that Mayor Beutler’s testimony is relevant, not cumulative, essential, and

cannot be excluded, a possible alternative would be for Mayor Beutler to elect to submit to a



                                                  2
 4:16-cv-03029-RGK-CRZ Doc # 149 Filed: 10/12/18 Page 3 of 3 - Page ID # 4065



videotaped trial deposition instead of live testimony in Court. It is also requested that such testimony,

whether by videotaped trial deposition or by live testimony, should be subject to a protective order

to protect the testimony; that the examination be limited to only such topics within the sphere of

Mayor Beutler’s personal knowledge arising out of the subject matter of the above-captioned case;

that Mayor Beutler not be asked questions about the political ramifications of the above-captioned

case or his opinion on other political matters; and that any testimony, if so ordered, be limited in

time to no more than one (1) hour at the date and time convenient to and reasonable with Mayor

Beutler’s incredibly busy meeting schedule. Defendant City of Lincoln also respectfully moves and

requests for an expedited briefing schedule and disposition of this matter.

       DATED: October 12, 2018.

                                               CITY OF LINCOLN, Defendant

                                               JEFFERY R. KIRKPATRICK, City Attorney
                                               JOCELYN W. GOLDEN, Assistant City Attorney
                                               ABIGAIL F. LITTRELL, Assistant City Attorney

                                          By: /s/Jocelyn W. Golden
                                              Jocelyn W. Golden, #23039
                                              Abigail F. Littrell, #24423
                                              555 South 10th Street, Suite 300
                                              Lincoln, NE 68508
                                              (402) 441-7263
                                              jgolden@lincoln.ne.gov

                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 12, 2018, I electronically filed the foregoing document with
the Clerk of the Court using the CM/ECF system. The foregoing document was sent electronically
to:

Kelly K. Brandon, kelly@employmentlawnebraska.com
Paige Fiedler, paige@employmentlawnebraska.com
Stephanie Costello, stephanie@employmentlawnebraska.com

                                          By: /s/Jocelyn W. Golden
                                              Jocelyn W. Golden, #23039




                                                  3
